Citation Nr: 1031349	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-03 755	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to December 
1980.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, which denied the benefit sought on appeal.  
The appeal was subsequently transferred to the RO in Atlanta, 
Georgia.

In May 2007, the Board remanded the matter on appeal for further 
development.  Although the Board observes that the requested 
development has been satisfactorily completed, this appeal must 
once again be remanded for further development.  Accordingly, the 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board observes that in May 2003, VA received a release for 
private treatment records from the H.C. in Rome, GA dated from 
January 1986 to August 1988 for back problems.  It does not 
appear that VA has made efforts to obtain these potentially 
relevant records.  Accordingly, on remand, such efforts should be 
undertaken.  38 C.F.R. § 3.159(c)(1).  

The Board notes that the Veteran has indicated that he is in 
receipt of Social Security Administration (SSA) benefits.  The 
Veteran indicated in VA treatment records dated from 2005 to the 
present that he was seeking Social Security benefits due at least 
in part to his back.  Most recently during his February 2010 VA 
examination, the Veteran reported that in 1989, he was declared 
disabled and received Supplemental Security Income (SSI) 
benefits.  He also stated that he is currently in receipt of SSI 
benefits.  

The Board notes that in March 2010, the RO contacted the Veteran 
and was informed that his claim for SSA benefits was denied due 
to disability and the SSI benefit was granted based on income.  

The Board observes that SSA disability benefits are based on a 
claimant's age, employment history, and disability.  42 U.S.C.A. 
§ 423; 20 C.F.R. §§ 404.1505, 404.1520.  SSI benefits are based 
on age, disability, and income and resource limits.  42 U.S.C.A. 
§ 1382; 20 C.F.R. § 416.920.  Accordingly, the SSA may have 
medical records regarding a claimant's disabilities where a 
claimant is in receipt of either disability or SSI benefits.  
Although the Veteran reported that he was denied SSA disability 
benefits, it is logical to assume that pertinent medical records 
were obtained when considering his claim.  Further, an award of 
SSI benefits can also be based on consideration of a claimant's 
disability, which would involve a review of relevant medical 
records.  Accordingly, as there is evidence that the Veteran 
filed a claim for SSA benefits based in part on his back 
disability, a remand is necessary to attempt to obtain these 
records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, the 
RO/AMC should attempt to obtain private 
treatment records pertaining to a back 
disability from the H.C. in Rome, GA dated 
from January 1986 to August 1988 as 
identified in a May 2003 release.  Note that 
although the Board is using initials to help 
protect the identity of the Veteran, in all 
correspondence to the Veteran, the full name 
of H.C. should be used to aid the Veteran in 
identifying the records.  

2.  Obtain any relevant records from the SSA, 
to include those in connection with a 1989 
award of SSI benefits, as well as any current 
award or denial.  The records pertaining to a 
denial of SSA disability benefits should also 
be requested.  

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


